UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4717



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICARDO LOPEZ-VERA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (CR-03-64)


Submitted:   March 25, 2004                 Decided:   March 30, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.   Anna Mills Wagoner, United States Attorney, Angela
Hewlett Miller, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Ricardo Lopez-Vera appeals from his conviction and sixty-

five-month sentence imposed after he pled guilty to unlawfully

reentering      the     United   States     by    a     deported      alien   felon,   in

violation of 8 U.S.C. § 1326(a), (b)(2) (2000).                           Lopez-Vera’s

counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), raising one issue but stating that, in his view,

there    are    no    meritorious    issues       for    appeal.       Lopez-Vera      was

informed of his right to file a pro se supplemental brief but has

not done so.         Finding no reversible error, we affirm.

               Counsel questions whether the district court erred in

sentencing Lopez-Vera to a sixty-five-month term of imprisonment.

We find that the district court properly computed Lopez-Vera’s

total offense level and criminal history category and correctly

determined      the     applicable    guideline         range    of    fifty-seven      to

seventy-one months.          The court’s imposition of a sentence within

the properly calculated range is not reviewable.                      United States v.

Jones, 18 F.3d 1145, 1151 (4th Cir. 1994).

               In accordance with Anders, we have reviewed the entire

record    and        have   found    no    meritorious          issues    for   appeal.

Accordingly, we affirm Lopez-Vera’s conviction and sentence.                        This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.         If the client requests that a petition be filed,


                                          - 2 -
but counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid   the

decisional process.

                                                                        AFFIRMED




                                      - 3 -